 



10.1

Business Loan Agreement, $1,440,000 commercial loan between Bourque Printing
Company and Hibernia National Bank together with promissory note dated as of
March 19, 2003.

 



--------------------------------------------------------------------------------



 



BUSINESS LOAN AGREEMENT

              Borrower:   Bourque Printing, Inc. (TIN: 72-0714729)         13112
S. Choctaw Drive
Baton Rouge, LA 70815               Lender:   Hibernia National Bank
Attn: Loan Administration Dept.
313 Carondelet Street
x New Orleans, LA 70130

THIS BUSINESS LOAN AGREEMENT dated March 19, 2003, is made and executed between
Bourque Printing, Inc. (“Borrower”), Champion Industries, Inc. (“Guarantor”) and
Hibernia National Bank (“Lender”) on the following terms and conditions.
Borrower has applied to Lender for a loan or loans or other financial
accommodations, including those which may be described on any exhibit or
schedule attached to this Agreement (“Loan”). Borrower understands and agrees
that: (A) in granting, renewing, or extending any Loan, Lender is relying upon
Borrower’s representations, warranties, and agreements as set forth in this
Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all
times shall be subject to Lender’s sole Judgment and discretion; and (C) all
such Loans shall be and remain subject to the terms and conditions of this
Agreement. This Agreement shall apply to any and all present and future loans,
loan advances, extension of credit, financial accommodations and other
agreements and undertakings of every nature and kind that may be entered into by
and between Borrower and Lender now and in the future.

APPLICATION FOR AND PURPOSE OF THE LOAN. Borrower has applied to Lender for a
Loan in the aggregate principal amount of $1,440,000 for the following purpose:
To finance the purchase of the land and building located at 10848 Airline Hwy.,
Baton Rouge, LA.

BORROWER’S NOTE. Lender has agreed to extend a Loan to Borrower in the amount of
$1,440,000.00 subject to the terms and conditions of this Agreement and
Borrower’s attached Note. Borrower agrees to be bound and obligated under the
terms and conditions of this Agreement and Borrower’s Note.

TERM. This Agreement shall be effective as of March 19, 2003, and shall continue
in full force and effect until such time as all of Borrower’s Loans in favor of
Lender have been paid in full, including principal, interest, costs, expenses,
attorneys’ fees, and other fees and charges, or until such time as the parties
may agree in writing to terminate this Agreement.

CONDITIONS PRECEDENT TO EACH ADVANCE. Lender’s obligation to make the initial
Advance and each subsequent Advance under this Agreement shall be subject to the
fulfillment to Lender’s satisfaction of all of the conditions set forth in this
Agreement and in the Related Documents.



    Loan Documents. Borrower shall provide to Lender the following documents for
the Loan: (1) the Note; (2) Security Agreements granting to Lender security
interests in the Collateral; (3) financing statements and all other documents
perfecting Lender’s Security Interests; (4) evidence of

 



--------------------------------------------------------------------------------



 





    insurance as required below; (5) the Guaranty; and together with all such
Related Documents as Lender may require for the Loan; all in form and substance
satisfactory to Lender and Lender’s counsel.       Real Estate Documents. Lender
shall have received a current appraisal of the Collateral supporting a
loan-to-value ratio equal to or less than 75%. Borrower shall have provided
Lender with the following, in form and substance acceptable to Lender in its
sole discretion: (1) a Phase I Environmental Audit of the Collateral; (3) a
mortgagee’s title insurance policy for that portion of the Collateral comprising
real property, insuring Lender’s first mortgage lien on such Collateral’ in an
amount equal to $1,440,000, and containing only those exceptions acceptable to
Lender, in its sole discretion; and (4) evidence that Borrower has complied with
its insurance obligations hereunder with respect to the Collateral.      
Borrower’s Authorization. Borrower shall have provided in form and substance
satisfactory to Lender properly certified resolutions, duly authorizing the
execution and delivery of this Agreement, the Note and the Related Documents. In
addition, Borrower shall have provided such other resolutions, authorizations,
documents and instruments as Lender or its counsel, may require, including
without limitation the properly certified resolution of the Guarantor
authorizing execution and delivery of the Guaranty.       Payment of Fees and
Expenses. Borrower shall have paid to Lender all fees, charges, and other
expenses which are then due and payable as specified in this Agreement or any
Related Document.       Representations and Warranties. The representations and
warranties set forth in this Agreement, in the Related Documents, and in any
document or certificate delivered to Lender under this Agreement are true and
correct.       No Event of Default. There shall not exist at the time of any
Advance a condition which would constitute an Event of Default under this
Agreement or under any Related Document.

REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender, as
of the date of this Agreement, as of the date of each disbursement of loan
proceeds, as of the date of any renewal, extension or modification of any Loan,
and at all times any Indebtedness exists:



    Organization. Borrower is a corporation for profit which is, and at all
times shall be, duly organized, validly existing, and in good standing under and
by virtue of the laws of the State of Louisiana. Borrower is duly authorized to
transact business in all other states in which Borrower is doing business,
having obtained all necessary filings, governmental licenses and approvals for
each state in which Borrower is doing business. Specifically, Borrower is, and
at all times shall be, duly qualified as a foreign corporation in all states in
which the failure to so qualify would have a material adverse effect on its
business or financial condition. Borrower has the full power and authority to
own its properties and to transact the business in which it is presently engaged
or presently proposes to engage. Borrower maintains an office at 13112 S.
Choctaw Drive, Baton Rouge, Louisiana 70815. Unless Borrower has designated
otherwise in writing, the principal office is the office at which Borrower keeps
its books and records including its records concerning the

 



--------------------------------------------------------------------------------



 





    Collateral. Borrower will notify Lender prior to any change in the location
of Borrower’s state of organization or any change in Borrower’s name. Borrower
shall do all things necessary to preserve and to keep in full force and effect
its existence, rights and privileges, and shall comply with all regulations,
rules, ordinances, statutes, orders and decrees of any governmental or
quasi-governmental authority or court applicable to Borrower and Borrower’s
business activities.       Assumed Business Names. Borrower has filed or
recorded all documents or filings required by law relating to all assumed
business names used by Borrower. Excluding the name of Borrower, the following
is a complete list of all assumed business names under which Borrower does
business: None.       Authorization. Borrower’s execution, delivery, and
performance of this Agreement and all the Related Documents have been duly
authorized by all necessary action by Borrower, do not require the consent or
approval of any other person, regulatory authority, or governmental body, and do
not conflict with, result in a violation of, or constitute a default under (1)
any provision of Borrower’s articles of incorporation or organization, or
bylaws, or any agreement or other instrument binding upon Borrower or (2) any
law, governmental regulation, court decree, or order applicable to Borrower or
to Borrower’s properties. Borrower has the power and authority to enter into the
Note and the Related Documents and to grant collateral as security for the Loan.
Borrower has the further power and authority to own and to hold all of
Borrower’s assets and properties, and to carry on Borrower’s business as
presently conducted.       Financial Information. Each of Borrower’s financial
statements supplied to Lender truly and completely disclosed Borrower’s
financial condition as of the date of the statement, and there has been no
material adverse change in Borrower’s financial condition subsequent to the date
of the most recent financial statement supplied to Lender. Borrower has no
material contingent obligations except as disclosed in such financial
statements.       Legal Effect This Agreement constitutes, and any instrument or
agreement Borrower is required to give under this Agreement when delivered will
constitute legal, valid, and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms.       Properties. Except as
contemplated by this Agreement or as previously disclosed in Borrower’s
financial statements or in writing to Lender and as accepted by Lender, and
except for property tax liens for taxes not presently due and payable, Borrower
owns and has good title to all of Borrower’s properties free and clear of all
Security Interests, and has not executed any security documents or financing
statements relating to such properties. All of Borrower’s properties are titled
in Borrower’s legal name, and Borrower has not used or filed a financing
statement under any other name for at least the last five (5) years.      
Hazardous Substances. Except as disclosed to and acknowledged by Lender in
writing, Borrower represents and warrants that: (1) During the period of
Borrower’s ownership of Borrower’s Collateral, there has been no use,
generation, manufacture, storage, treatment, disposal, release or threatened
release of any Hazardous Substance by any person on, under, about or from any of
the Collateral. (2) Borrower has no knowledge of, or reason to believe that
there has been (a) any breach or violation of any Environmental Laws; (b) any
use, generation, manufacture, storage,

 



--------------------------------------------------------------------------------



 





    treatment, disposal, release or threatened release of any Hazardous
Substance on, under, about or from the Collateral by any prior owners or
occupants of any of the Collateral; or (c) any actual or threatened litigation
or claims of any kind by any person relating to such matters. (3) Neither
Borrower nor any tenant, contractor, agent or other authorized user of any of
the Collateral shall use, generate, manufacture, store, treat, dispose of or
release any Hazardous Substance on, under, about or from any of the Collateral;
and any such activity shall be conducted in compliance with all applicable
federal, state, and local laws, regulations, and ordinances, including without
limitation all Environmental Laws. Borrower authorizes Lender and its agents to
enter upon the Collateral to make such inspections and tests as Lender may deem
appropriate to determine compliance of the Collateral with this section of the
Agreement. Any inspections or tests made by Lender shall be at Borrower’s
expense and for Lender’s purposes only and shall not be construed to create any
responsibility or liability on the part of Lender to Borrower or to any other
person. The representations and warranties contained herein are based on
Borrower’s due diligence in investigating the Collateral for hazardous waste and
Hazardous Substances. Borrower hereby (1) releases and waives any future claims
against Lender for indemnity or contribution in the event Borrower becomes
liable for cleanup or other costs under any such laws, and t2) agrees to
indemnify and hold harmless Lender against any and all claims, losses,
liabilities, damages, penalties, and expenses which Lender may directly or
indirectly sustain or suffer resulting from a breach of this section of the
Agreement or as a consequence of any use, generation, manufacture, storage,
disposal, release or threatened release of a hazardous waste or substance on the
Collateral. The provisions of this section of the Agreement, including the
obligation to indemnify, shall survive the payment of the Indebtedness and the
termination, expiration or satisfaction of this Agreement and shall not be
affected by Lender’s acquisition of any interest in any of the Collateral,
whether by foreclosure or otherwise.       Litigation. There are no suits or
proceedings pending, or to the knowledge of Borrower, threatened against or
affecting Borrower or Borrower’s assets, before any court or by any governmental
agency, other than those previously disclosed to Lender in writing, which, if
adversely determined, may have a material adverse effect on Borrower’s financial
condition or business.       Taxes. To the best of Borrower’s knowledge, all of
Borrower’s tax returns and reports that are or were required to be filed, have
been filed, and all taxes, assessments and other governmental charges have been
paid in full, except those presently being or to be contested by Borrower in
good faith in the ordinary course of business and for which adequate reserves
have been provided.       Information. All information heretofore or
contemporaneously herewith furnished by Borrower to Lender for the purposes of
or in connection with this Agreement or any transaction contemplated hereby is,
and all information hereafter furnished by or on behalf of Borrower to Lender
will be, true and accurate in every material respect on the date as of which
such information is dated or certified; and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading.

 



--------------------------------------------------------------------------------



 





    Lien Priority. Unless otherwise previously disclosed to Lender in writing,
Borrower has not entered into or granted any Security Agreements, or permitted
the filing or attachment of any Security Interests on or affecting any of the
Collateral directly or indirectly securing repayment of Borrower’s Loan and
Note, that would be prior or that may in any way be superior to Lender’s
Security Interests and rights in and to such Collateral.       Binding Effect.
This Agreement, the Note, all Security Agreements (if any), and all Related
Documents are binding upon the signers thereof, as well as upon their
successors, representatives and assigns, and are legally enforceable in
accordance with their respective terms.       Commercial Purposes. Borrower
intends to use the Loan proceeds solely for business or commercially related
purposes.       Employee Benefit Plans. Each employee benefit plan as to which
Borrower may have any liability complies in all material respects with all
applicable requirements of law and regulations, and (1) no Reportable Event nor
Prohibited Transaction (as defined in ERISA) has occurred with respect to any
such plan, (2) Borrower has not withdrawn from any such plan or initiated steps
to do so, (3) no steps have been taken to terminate any such plan or to appoint
a trustee to administer such a plan, and (4) there are no unfunded liabilities
other than those previously disclosed to Lender in writing.       Investment
Company Act Borrower is not an “investment company” or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.       Public Utility Holding Company Act. Borrower is not a
“holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.       Regulations T and U. Borrower is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations T and U of the Board of Governors of the Federal Reserve System).  
    Claims and Defenses. There are no defenses or counterclaims, offsets or
other adverse claims, demands or actions of any kind, personal or otherwise,
that Borrower, any Grantor, or any Guarantor could assert with respect to the
Note, Loan, this Agreement, or the Related Documents.

AFFIRMATIVE COVENANTS. Borrower and Guarantor covenant and agree with Lender
that, so long as this Agreement remains in effect, Borrower and Guarantor will:



    Repayment. Repay the Loan in accordance with its terms and the terms of this
Agreement and the Guaranty, as applicable.       Notices of Claims and
Litigation. Promptly inform Lender in writing of (1) all material adverse
changes in Borrower’s and Guarantor’s financial condition, and (2) all existing
and all threatened litigation, claims, investigations, administrative
proceedings or similar actions affecting Borrower or any Guarantor which could
materially affect the financial

 



--------------------------------------------------------------------------------



 





    condition of Borrower or the financial condition of any Guarantor. In
addition, Borrower shall provide Lender with written notice of the occurrence of
any Event of Default, the occurrence of any Reportable Event under, or the
institution of steps by Borrower or Guarantor to withdraw from, or the
institution of any steps to terminate, any employee benefit plan as to which
Borrower or Guarantor may have any liability.       Financial Records. Maintain
its books and records in accordance with GAAP, applied on a consistent basis,
and permit Lender to examine and audit Borrower’s books and records at all
reasonable times.       Financial Statements. Furnish Lender with the following:



      Annual Statements. As soon as available, but in no event later than ninety
(90) days after the end of each fiscal year, Guarantor’s balance sheet and
income statement for the year ended, audited by a certified public accountant
reasonably satisfactory to Lender.         Interim Statements. As soon as
available, but in no event later than 45 days after the end of each fiscal
quarter, Borrower’s balance sheet and profit and loss statement for the period
ended, prepared by Borrower.         Additional Requirements. Compliance
Certificate. Borrower and Guarantor covenant and agree to furnish to Lender
concurrently with the delivery of quarterly financial statements, a certificate
of a financial officer setting forth reasonably detailed calculations
demonstrating compliance with financial covenants required hereunder in form and
substance acceptable to Lender.

All financial reports required to be provided under this Agreement shall be
prepared in accordance with GAAP, applied on a consistent basis, and certified
by Borrower or Guarantor, as applicable, as being true and correct.



    Additional Information. Furnish such additional information and statements,
as Lender may request from time to time.       Financial Covenants and Ratios.
Guarantor shall comply with the following covenants and ratios:



      Other Requirements. Total Liabilities to Tangible Net Worth. Guarantor
covenants and agrees with Lender to maintain a ratio of Total Liabilities to
Tangible Net Worth of no more than 2.50, where “Total Liabilities” means all of
the liabilities of Guarantor, including capital lease obligations. “Tangible Net
Worth” means the total assets of Guarantor (less reserves) excluding all
intangible assets (i.e., goodwill, trademarks, patents, copyrights,
organizational expenses, and similar intangible expenses, but including
leaseholds and leasehold improvements) less Total Liabilities.         Debt
Service Coverage. Guarantor covenants and agrees with Lender to maintain a “Debt
Service Coverage” ratio of no less than 1.25, calculated using the following
formula:                EBITDA divided by Interest Expense + Current maturities
of long term debt

 



--------------------------------------------------------------------------------



 





      The term “EBITDA” means, for a period, the sum of the net income of
Guarantor before Interest Expense, income taxes, depredation, and amortization
for the period, determined in accordance with generally accepted accounting
principles, applied on a consistent basis. The term “Interest Expense” means the
sum of the total interest expense paid by Guarantor during a period, including
the interest portion of lease payments under Capitalized Leases, determined in
accordance with generally accepted accounting principles, applied on a
consistent basis. The term “Capitalized Leases” means a lease that has been or
should be capitalized on the books of Guarantor in accordance with generally
accepted accounting principles, applied on a consistent basis.         Testing
Frequency. Guarantor shall be tested as of the end of each calendar quarter for
compliance with these Financial Covenants after receipt of the financial
statements of Guarantor for each calendar quarter-end. Except as provided above,
all computations made to determine compliance with the requirements contained in
this paragraph shall be made in accordance with generally accepted accounting
principles, applied on a consistent basis, and certified by Guarantor as being
true and correct.



    Insurance. Maintain fire and other risk insurance, public liability
insurance, and such other insurance as Lender may require with respect to
Borrower’s properties and operations, in form, amounts, coverages and with
insurance companies acceptable to Lender. Borrower, upon request of Lender, will
deliver to Lender from time to time the policies or certificates of insurance in
form satisfactory to Lender, including stipulations that coverages will not be
cancelled or diminished without at least thirty (30)days prior written notice to
Lender. Each insurance policy also shall include an endorsement providing that
coverage in favor of Lender will not be impaired in any way by any act, omission
or default of Borrower or any other person. In connection with all policies
covering assets in which Lender holds or is offered a security interest for the
Loans, Borrower will provide Lender with such lender’s loss payable or other
endorsements as Lender may require.       Insurance Reports. Furnish to Lender,
upon request of Lender, reports on each existing insurance policy showing such
information as Lender may reasonably request, including without limitation the
following: (1) the name of the insurer; (2) the risks insured; (3) the amount of
the policy; (4) the properties insured; (5) the then current property values on
the basis of which insurance has been obtained, and the manner of determining
those values; and (6) the expiration date of the policy. In addition, upon
request of Lender (however not more often than annually), Borrower will have an
independent appraiser satisfactory to Lender determine, as applicable, the
actual cash value or replacement cost of any Collateral. The cost of such
appraisal shall be paid by Borrower.       Guaranty. Prior to disbursement of
any Loan proceeds, Borrower shall furnish an executed guaranty of the Loan in
favor of Lender, executed by the Guarantor, on Lender’s forms, and in the
amounts and under the conditions spelled out in the guaranty agreement.

 



--------------------------------------------------------------------------------



 

      Guarantor   Amount

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Champion Industries, Inc.   Unlimited



    Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between Borrower and any other
party and notify Lender immediately in writing of any default in connection with
any other such agreements.       Loan Proceeds. Use all Loan proceeds solely for
Borrower’s business operations, unless specifically consented to the contrary by
Lender in writing.       Taxes, Charges and Liens. Pay and discharge when due
all of its indebtedness and obligations, including without limitation all
assessments, taxes, governmental charges, levies and liens, of every kind and
nature, imposed upon Borrower or its properties, income, or profits, prior to
the date on which penalties would attach, and all lawful claims that, if unpaid,
might become a lien or charge upon any of Borrower’s properties’ income, or
profits.       Performance. Perform and comply, in a timely manner, with all
terms, conditions, and provisions set forth in this Agreement, in the Related
Documents, and in all other instruments and agreements between Borrower and
Lender, and in all other loan agreements now or in the future existing between
Borrower and any other party. Borrower shall notify Lender immediately in
writing of any default in connection with any agreement.       Operations.
Maintain executive and management personnel with substantially the same
qualifications and experience as the present executive and management personnel;
conduct its business affairs in a reasonable and prudent manner.      
Environmental Studies. Promptly conduct and complete, at Borrower’s expense, all
such investigations, studies, samplings and testings as may be requested by
Lender or any governmental authority relative to any substance, or any waste or
by-product of any substance defined as toxic or a hazardous substance under
applicable federal, state, or local law, rule, regulation, order or directive,
at or affecting any property or any facility owned, leased or used by Borrower.
      Compliance with Governmental Requirements. Comply with all laws,
ordinances, and regulations, now or hereafter in effect, of all governmental
authorities applicable to the conduct of Borrower’s properties, businesses and
operations, and to the use or occupancy of the Collateral, including without
limitation, the Americans With Disabilities Act. Borrower may contest in good
faith any such law, ordinance, or regulation and withhold compliance during any
proceeding, including appropriate appeals, so long as Borrower has notified
Lender in writing prior to doing so and so long as, in Lender’s sole opinion,
Lender’s interests in the Collateral are not jeopardized. Lender may require
Borrower to post adequate security or a surety bond, reasonably satisfactory to
Lender, to protect Lender’s interest.       Inspection. Permit employees or
agents of Lender at any reasonable time to inspect any and all Collateral for
the Loan or Loans and Borrower’s other properties and to examine or audit
Borrower’s books, accounts, and records and to make copies and memoranda of
Borrower’s books, accounts, and records. If Borrower now or at any time
hereafter maintains any records

 



--------------------------------------------------------------------------------



 





    (including without limitation computer generated records and computer
software programs for the generation of such records) in the possession of a
third party, Borrower, upon request of Lender, shall notify such party to permit
Lender free access to such records at all reasonable times and to provide Lender
with copies of any records it may request, all at Borrower’s expense.      
Change of Location. Immediately notify Lender in writing of any additions to or
changes in the location of Borrower’s businesses.       Title to Assets and
Property. Maintain good and marketable title to all of Borrower’s assets and
properties.       Notice of Default, Litigation and ERISA Matters. Forthwith
upon learning of the occurrence of any of the following, Borrower shall provide
Lender with written notice thereof, describing the same and the steps being
taken by Borrower with respect thereto: (1) the occurrence of any Event of
Default, or (2) the institution of, or any adverse determination in, any
litigation, arbitration proceeding or governmental proceeding, or (3) the
occurrence of a Reportable Event under, or the institution of steps by Borrower
to withdraw from, or the institution of any steps to terminate, any employee
benefit plan as to which Borrower may have any liability.       Other
Information. From time to time Borrower will provide Lender with such other
information as Lender may reasonably request.       Employee Benefit Plans. So
long as this Agreement remains in effect, Borrower will maintain each employee
benefit plan as to which Borrower may have any liability, in compliance with all
applicable requirements of law and regulations.       Compliance Certificates.
Unless waived in writing by Lender, provide Lender at least annually, with a
certificate executed by Borrower’s chief financial officer, or other officer or
person acceptable to Lender, certifying that the representations and warranties
set forth in this Agreement are true and correct as of the date of the
certificate and further certifying that, as of the date of the certificate, no
Event of Default exists under this Agreement.       Environmental Compliance and
Reports. Borrower shall comply in all respects with any and all Environmental
Laws; not cause or permit to exist, as a result of an intentional or
unintentional action or omission on Borrower’s part or on the part of any third
party, on property owned and/or occupied by Borrower, any environmental activity
where damage may result to the environment, unless such environmental activity
is pursuant to and in compliance with the conditions of a permit issued by the
appropriate federal, state or local governmental authorities; shall furnish to
Lender promptly and in any event within thirty (30) days after receipt thereof a
copy of any notice, summons, lien, citation, directive, letter or other
communication from any governmental agency or instrumentality concerning any
intentional or unintentional action or omission on Borrower’s part in connection
with any environmental activity whether or not there is damage to the
environment and/or other natural resources.       Additional Assurances. Make,
execute and deliver to Lender such promissory notes, mortgages, deeds of trust,
security agreements, assignments,

 



--------------------------------------------------------------------------------



 





    financing statements, instruments, documents and other agreements as Lender
or its attorneys may reasonably request to evidence and secure the Loans and to
perfect all Security Interests.

LENDER’S EXPENDITURES. Borrower recognizes and agrees that Lender may incur
certain expenses in connection with Lender’s exercise of rights under this
Agreement. If any action or proceeding is commenced that would materially affect
Lender’s interest in the Collateral or if Borrower fails to comply with any
provision of this Agreement or any Related Documents, including but not limited
to Borrower’s failure to discharge or pay when due any amounts Borrower is
required to discharge or pay under this Agreement or any Related Documents,
Lender on Borrower’s behalf may (but shall not be obligated to) take any action
that Lender deems appropriate, including but not limited to discharging or
paying all taxes, Encumbrances and other claims, at any time levied or placed on
any Collateral and paying all costs for insuring, maintaining and preserving any
Collateral, including without limitation, the purchase of insurance protecting
only Lender’s interest in any Collateral. Lender may further take such other
action or actions and incur such additional expenditures as Lender may deem to
be necessary and proper to cure or rectify any actions or inactions on
Borrower’s part as may be required under this Agreement. Nothing under this
Agreement or otherwise shall obligate Lender to take any such actions or to
incur any such additional expenditures on Borrower’s behalf, or as making Lender
in any way responsible or liable for any loss, damage, or injury to any
Collateral, to Borrower, or to any other person or persons, resulting from
Lender’s election not to take such actions or to incur such additional expenses.
In addition, Lender’s election to take any such actions or to incur such
additional expenditures shall not constitute a waiver or forbearance by Lender
of any Event of Default under this Agreement. All such expenditures incurred or
paid by Lender for such purposes will then bear interest at the rate charged
under the Note from the date incurred or paid by Lender to the date of repayment
by Borrower. All such expenses will become a part of the Indebtedness and, at
Lender’s option, will (A) be payable on demand; (B) be added to the balance of
the Note and be apportioned among and be payable with any installment payments
to become due during either (1) the term of any applicable insurance policy; or
(2) the remaining term of the Note; or (C) be treated as a balloon payment which
will be due and payable at the Note’s maturity.

NEGATIVE COVENANTS. Borrower covenants and agrees with Lender that while this
Agreement is in effect, Borrower shall not, without the prior written consent of
Lender:



    Indebtedness and Liens. (1) Except for indebtedness incurred in the ordinary
normal course of business and indebtedness to Lender contemplated by this
Agreement, create, incur or assume indebtedness for borrowed money, including
capital leases, (2) sell, transfer, mortgage, assign, pledge, lease, grant a
security interest in, or encumber any of Borrower’s assets (except as allowed as
Permitted Liens and except in the ordinary course of business), or (3) sell with
recourse any of Borrower’s accounts outside the ordinary course of business.    
  Continuity of Operations. (1) Engage in any business activities substantially
different than those in which Borrower is presently engaged or (2) cease
operations, liquidate, merge, transfer, acquire or consolidate with any other
entity, change its name, dissolve or transfer or sell Collateral out of the
ordinary course of business.

 



--------------------------------------------------------------------------------



 





    Loans, Acquisitions and Guaranties. (1) Loan, invest in or advance money or
assets, (2) purchase, create or acquire any interest in any other enterprise or
entity, or (3) incur any obligation as surety or guarantor other than in the
ordinary course of business.       Agreements. Borrower will not enter into any
agreement containing any provisions which would violate or breach the
performance of Borrower’s obligations and financial covenants set forth herein.

DEPOSIT ACCOUNTS. As collateral security for repayment of Borrower’s Note and
all renewals and extensions, as well as to secure any and all other loans,
notes, indebtedness and obligations that Borrower may now and in the future owe
to Lender or incur in Lender’s favor, whether direct or indirect, absolute or
contingent, due or to become due, of any nature and kind whatsoever (with the
exception of any indebtedness under a consumer credit card account), and to the
extent permitted by law, Borrower is granting Lender a continuing security
interest in any and all funds that Borrower may now and in the future have on
deposit with Lender or in certificates of deposit or other deposit accounts as
to which Borrower is an account holder (with the exception of IRA, pension, and
other tax-deferred deposits). Borrower further agrees that, to the extent
permitted by law, Lender may at any time apply any funds that Borrower may have
on deposit with Lender or in certificates of deposit or other deposit accounts
as to which Borrower is an account holder against the unpaid balance of
Borrower’s Note and any and all other present and future indebtedness and
obligations that Borrower may then owe to Lender, in principal, interest, fees,
costs, expenses, and reasonable attorneys’ fees.

EVENTS OF DEFAULT. The following actions or inactions or both shall constitute
Events of Default under this Agreement:



    Default Under the Note. Should Borrower default in the payment of principal
or interest under the Note or any of the Indebtedness.       Default Under this
Agreement. Should Borrower violate, or fail to comply fully with any of the
terms and conditions of, or default under this Agreement.       Default Under
other Agreements. Should any default occur or exist under any Related Document
which directly or indirectly secures repayment of the Loan and any of the
Indebtedness.       Other Defaults In Favor of Lender. Borrower or any guarantor
defaults under any other loan, extension of credit, security right, instrument,
document, or agreement, or obligation in favor of Lender.       Default in Favor
of Third Parties. Should Borrower or any Guarantor default under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrower’s property, or any Guarantor’s ability to perform their
respective obligations under this Agreement, or any Related Document, or
pertaining to the Indebtedness.       Insolvency. Should the suspension, failure
or insolvency, however evidenced, of Borrower or any Guarantor occur or exist.

 



--------------------------------------------------------------------------------



 





    Readjustment of Indebtedness. Should proceedings for readjustment of
indebtedness, reorganization, composition or extension under any insolvency law
be brought by or against Borrower or any Guarantor.       Assignment for Benefit
of Creditors. Should Borrower or any Guarantor file proceedings for a respite or
make a general assignment for the benefit of creditors.       Receivership.
Should a receiver of all or any part of Borrower’s property, or the property of
any Guarantor, be applied for or appointed.       Dissolution Proceedings.
Proceedings for the dissolution or appointment of a liquidator of Borrower or
any guarantor are commenced.       False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower’s behalf, or made by Guarantor, the Note, in connection with the
obtaining of the Loan evidenced by the Note or any security document directly or
indirectly securing repayment of the Note is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.       Effect of an Event of Default. If any
Event of Default shall occur, except where otherwise provided in this Agreement
or the Related Documents, all commitments and obligations of Lender under this
Agreement or the Related Documents or any other agreement immediately will
terminate (including any obligation to make further Loan Advances or
disbursements), and, at Lender’s option, all Indebtedness immediately will
become due and payable, all without notice of any kind to Borrower, except that
in the case of an Event of Default of the type described in the “Insolvency”
subsection above, such acceleration shall be automatic and not optional. In
addition, Lender shall have all the rights and remedies provided in the Related
Documents or available at law, in equity, or otherwise.       Lender shall have
the right at its sole option, to accelerate payment of Borrower’s Note in full,
in principal, interest, costs, expenses, attorneys’ fees, and other fees and
charges, as well as to accelerate the maturity of any and all other loans and/or
obligations that Borrower may then owe to Lender whether direct or indirect, or
by way of assignment or purchase of a participation interest, and whether
absolute or contingent, liquidated or unliquidated, voluntary or involuntary,
determined or undetermined, due or to become due, and whether now existing or
hereafter arising, and whether Borrower is obligated alone or with others on a
“solitary” or “joint and several” basis, as a principal obligor or as a surety,
of every nature and kind whatsoever, whether any such indebtedness may be barred
under any statute of limitations or otherwise may be unenforceable or voidable
for any reason whatsoever.       Lender shall have the additional right, again
at its sole option, to file an appropriate collection action against Borrower
and/or against any guarantor or guarantors of Borrower’s Loan and Note, and/or
to proceed or exercise any rights against any Collateral then securing repayment
of Borrower’s Loan and Note. Borrower and each guarantor further agree that
Lender’s remedies shall be cumulative in nature and nothing under this Agreement
or otherwise, shall be construed as to limit or restrict the options and
remedies available to Lender following any event of default under this Agreement
or otherwise.

 



--------------------------------------------------------------------------------



 





    Except as may be prohibited by applicable law, all of Lender’s rights and
remedies shall be cumulative and may be exercised singularly or concurrently.
Election by Lender to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of Borrower or of any Grantor shall not affect Lender’s right to
declare a default and to exercise its rights and remedies.       Notwithstanding
the foregoing, in the event of a breach by Borrower under the paragraphs
entitled “Financial Records”, “Financial Statements”, “Financial Covenants and
Ratios”, “Operations”, “Change in Location” and “Compliance Certificates”,
Lender agrees to give Borrower written notice of such breach and Borrower shall
have ten (10) days after the giving of such notice by Lender to cure the breach
before being in default under this Agreement.       Additional Documents.
Borrower shall provide Lender with the following additional documents:      
Corporate Resolution. Borrower has provided or will provide Lender with a
certified copy of resolutions property adopted by Borrower’s Board of Directors,
and certified by Borrower’s corporate secretary, assistant secretary, or other
authorized officer, under which Borrower’s Board of Directors authorized one or
more designated officers or employees to execute this Agreement, the Note and
any and all Security Agreements directly or indirectly securing repayment of the
same, and to consummate the borrowings and other transactions as contemplated
under this Agreement, and to consent to the remedies following any default by
Borrower as provided in this Agreement and in any Security Agreements.      
Opinion of Counsel. When required by Lender, Borrower has provided or will
provide Lender with an opinion of Borrower’s counsel certifying to and that:
(a) Borrower’s Note, any Security Agreements and this Agreement constitute valid
and binding obligations on Borrower’s part that are enforceable in accordance
with their respective terms; (b) Borrower is validly existing and in good
standing; (c) Borrower has authority to enter into this Agreement and to
consummate the transactions contemplated under this Agreement, and (d) such
other matters as may have been requested by Lender or by Lender’s counsel.

DEFINITION OF INDEBTEDNESS EXPANDED. The word “Indebtedness” shall also mean and
include individually, collectively, interchangeably and without limitation, any
and all present and future loans, extensions of credit, liabilities and/or
obligations of every nature and kind whatsoever that Borrower, and/or Grantor if
Borrower and Grantor are not the same party, may now and in the future owe to or
incur in favor of Lender and its successors or assigns, including without
limitation, indebtedness under any Note described herein, whether such loans,
extensions of credit liabilities and/or obligation are direct or indirect, or by
way of assignment, and whether related or unrelated, or whether committed or
purely discretionary, and whether absolute or contingent, voluntary or
involuntary, determined or undetermined, liquidated or unliquidated, due or to
become due. together with interest, costs, expenses, attorneys’ fees and other
fees and charges, whether or not any such indebtedness may be barred under any
statute of limitations or may be otherwise unenforceable or voidable for any
reason.

 



--------------------------------------------------------------------------------



 



Loan to Value. The Borrower shall at all times maintain a ratio of the
outstanding principal balance of the Loan to the appraised value of the Property
of not more than 75% as of the last day of each calendar year.

Miscellaneous Provisions. The following miscellaneous provisions are a part of
this Agreement:



    Amendments. No amendment, modification, consent or waiver of any provision
of this Agreement, and no consent to any departure by Borrower there from, shall
be effective unless the same shall be in writing signed by a duly authorized
officer of Lender, and then shall be effective only as to the specific instance
and for the specific purpose for which given.       Attorneys’ Fees; Expenses.
Borrower agrees to pay upon demand all of Lender’s costs and expenses, including
Lender’s reasonable attorneys’ fees and Lender’s legal expenses, incurred in
connection with the enforcement of this Agreement. Lender may hire or pay
someone else to help enforce this Agreement, and Borrower shall pay the costs
and expenses of such enforcement. Costs and expenses include Lender’s reasonable
attorneys’ fees and legal expenses whether or not there is a lawsuit, including
reasonable attorneys’ fees and legal expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction),
appeals, and any anticipated post-judgment collection services. Borrower also
shall pay all court costs and such additional fees as may be directed by the
court.       Borrower Information. Borrower consents to the release of
information on or about Borrower by Lender in accordance with any court order,
law or regulation and in response to credit inquiries concerning Borrower.      
Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.       Consent to Loan Participation. Borrower agrees and
consents to Lender’s sale or transfer, whether now or later, of one or more
participation interests in the Loan to one or more purchasers, whether related
or unrelated to Lender. Lender may provide, without any limitation whatsoever,
to any one or more purchasers, or potential purchasers, any information or
knowledge Lender may have about Borrower or about any other matter relating to
the Loan, and Borrower hereby waives any rights to privacy Borrower may have
with respect to such matters. Borrower additionally waives any and all notices
of sale of participation interests, as well as all notices of any repurchase of
such participation interests. Borrower also agrees that the purchasers of any
such participation interests will be considered as the absolute owners of such
interests in the Loan and will have all the rights granted under the
participation agreement or agreements governing the sale of such participation
interests. Borrower further waives all rights of offset or counterclaim that it
may have now or later against Lender or against any purchaser of such a
participation interest and unconditionally agrees that either Lender or such
purchaser may enforce Borrower’s obligation under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. Borrower
further agrees that the purchaser of any such participation interests may
enforce its interests irrespective of any personal claims or defenses that
Borrower may have against Lender.

 



--------------------------------------------------------------------------------



 





    Governing Law. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Louisiana. This
Agreement has been accepted by Lender in the State of Louisiana.      
Non-Liability of Lender. The relationship between Borrower and Lender created by
this Agreement is strictly a debtor and creditor relationship and not fiduciary
in nature, nor is the relationship to be construed as creating any partnership
or joint venture between Lender and Borrower. Borrower is exercising Borrower’s
own judgment with respect to Borrower’s business. A11 information supplied to
Lender is for Lender’s protection only and no other party is entitled to rely on
such information. There is no duty for Lender to review, inspect, supervise or
inform Borrower of any matter with respect to Borrower’s business. Lender and
Borrower intend that Lender may reasonably rely on all information supplied by
Borrower to Lender, together with all representations and warranties given by
Borrower to Lender, without investigation or confirmation by Lender and that any
investigation or failure to investigate will not diminish Lender’s right to so
rely.       Indemnification of Lender. Borrower agrees to indemnify, to defend
and to save and hold Lender harmless from any and all claims, suits,
obligations, damages, losses, costs and expenses (including, without limitation,
Lender’s reasonable attorneys’ fees in an amount not exceeding 25.000% of the
principal balance due on the Loan), demands, liabilities, penalties, fines and
forfeitures of any nature whatsoever that may be asserted against or incurred by
Lender, its officers, directors, employees, and agents arising out of, relating
to, or in any manner occasioned by this Agreement and the exercise of the rights
and remedies granted Lender under this, as well as by: (a) the ownership, use,
operation, construction, renovation, demolition, preservation, management,
repair, condition, or maintenance of any part of the Collateral; (b) the
exercise of any of Borrower’s rights collaterally assigned and pledged to Lender
hereunder; (c) any failure of Borrower to perform any of its obligations
hereunder; and/or (d) any failure of Borrower to comply with the environmental
and ERISA obligations, representations and warranties set forth herein. The
foregoing indemnity provisions shall survive the cancellation of this Agreement
as to all matters arising or accruing prior to such cancellation and the
foregoing indemnity shall survive in the event that Lender elects to exercise
any of the remedies as provided under this Agreement following default
hereunder. Borrower’s indemnity obligations under this section shall not in any
way be affected by the presence or absence of covering insurance, or by the
amount of such insurance or by the failure or refusal of any insurance carrier
to perform any obligation on its part under any insurance policy or policies
affecting the Collateral and/or Borrower’s business activities. Should any
claim, action or proceeding be made or brought against Lender by reason of any
event as to which Borrower’s indemnification obligations apply, then, upon
Lender’s demand, Borrower, at its sole cost and expense, shall defend such
claim, action or proceeding in Borrower’s name, if necessary, by the attorneys
for Borrower’s insurance carrier (if such claim, action or proceeding is covered
by insurance), or otherwise by such attorneys as Lender shall approve. Lender
may also engage its own attorneys at its reasonable discretion to defend
Borrower and to assist in its defense and Borrower agrees to pay the fees and
disbursements of such attorneys.

 



--------------------------------------------------------------------------------



 





    Counterparts. This Agreement may be executed in multiple counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same Agreement.      
No Waiver by Lender. Lender shall not be deemed to have waived any rights under
this Agreement unless such waiver is given in writing and signed by Lender. No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right. A waiver by Lender of a provision of
this Agreement shall not prejudice or constitute a waiver of Lender’s right
otherwise to demand strict compliance with that provision or any other provision
of this Agreement. No prior waiver by Lender, nor any course of dealing between
Lender and Borrower, or between Lender and any Grantor, shall constitute a
waiver of any of Lender’s rights or of any of Borrower’s or any Grantor’s
obligations as to any future transactions. Whenever the consent of Lender is
required under this Agreement, the granting of such consent by Lender in any
instance shall not constitute continuing consent to subsequent instances where
such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.       Notices. To give Borrower any
notice required under this Agreement, Lender may hand deliver or mail the notice
to Borrower at Borrower’s last address in Lender’s records. If there is more
than one Borrower under this Agreement, notice to a single Borrower shall be
considered as notice to all Borrowers. To give Lender any notice under this
Agreement, Borrower (or any Borrower) shall mail the notice to Lender by
registered or certified mail at the address specified in this Agreement, or at
any other address that Lender may have given to Borrower (or any Borrower) by
written notice as provided in this section. All notices required or permitted
under this Agreement must be in writing and will be considered as given on the
day it is delivered by hand or deposited in the U.S. Mail as provided herein.  
    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable. This Agreement shall be
construed and enforceable as if the illegal, invalid or unenforceable provision
had never comprised a part of it, and the remaining provisions of this Agreement
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement, a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.       Sole Discretion of Lender. Whenever Lender’s
consent or approval is required under this Agreement, the decision as to whether
or not to consent or approve shall be in the sole and exclusive discretion of
Lender and Lender’s decision shall be final and conclusive.       Subsidiarles
and Affiliates of Borrower. To the extent the context of any provisions of this
Agreement makes it appropriate, including without limitation any representation,
warranty or covenant, the word “Borrower” as used in this Agreement shall
include all of Borrower’s subsidiaries and affiliates. Notwithstanding the
foregoing however, under no circumstances shall this Agreement be construed to
require Lender to make any Loan or

 



--------------------------------------------------------------------------------



 





    other financial accommodation to any of Borrower’s subsidiaries or
affiliates.       Successors and Assigns. All covenants and agreements contained
by or on behalf of Borrower shall bind Borrower’s successors and assigns and
shall inure to the benefit of Lender and its successors and assigns. Borrower
shall not, however, have the right to assign Borrower’s rights under this
Agreement or any interest therein, without the prior written consent of Lender.
      Survival of Representations and Warranties. Borrower understands and
agrees that in making the Loan, Lender is relying on all representations,
warranties, and covenants made by Borrower in this Agreement or in any
certificate or other instrument delivered by Borrower to Lender under this
Agreement or the Related Documents. Borrower further agrees that regardless of
any investigation made by Lender, all such representations, warranties and
covenants will survive the making of the Loan and delivery to Lender of the
Related Documents, shall be continuing in nature, and shall remain in full force
and effect until such time as Borrower’s Indebtedness shall be paid in full, or
until this Agreement shall be terminated in the manner provided above, whichever
is the last to occur.       Waive Jury. All parties to this Agreement hereby
waive the right to any jury trial In any action, proceeding, or counterclaim
brought by any party against any other party.

Definitions. The following capitalized words and terms shall have the following
meanings when used in this Agreement. Unless specifically stated to the
contrary, all references to dollar amounts shall mean amounts in lawful money of
the United States of America. Words and terms used in the singular shall include
the plural, and the plural shall include the singular, as the context may
require. Words and terms not otherwise defined in this Agreement shall have the
meanings attributed to such terms in the Louisiana Commercial Laws (La. R.S. 10:
9-101, et seq.). Accounting words and terms not otherwise defined in this
Agreement shall have the meanings assigned to them in accordance with generally
accepted accounting principles as in effect on the date of this Agreement:



    Advance. The word “Advance” means a disbursement of Loan funds made, or to
be made, to Borrower or on Borrower’s behalf on a line of credit or multiple
advance basis under the terms and conditions of this Agreement.       Agreement.
The word “Agreement” means this Business Loan Agreement, as this Business Loan
Agreement may be amended or modified from time to time, together with all
exhibits and schedules attached or to be attached to this Business Loan
Agreement from time to time.       Borrower. The word “Borrower” means Bourque
Printing, Inc., and all other persons and entities signing the Note in whatever
capacity.       Collateral. The word “Collateral” means all property and assets
granted as collateral security for a Loan, whether real or personal property,
whether granted directly or indirectly, whether granted now or in the future,
and whether granted in the form of a security interest, mortgage, collateral
mortgage, deed of trust, assignment, pledge, crop pledge, chattel mortgage,
collateral chattel mortgage, chattel trust, factor’s lien,

 



--------------------------------------------------------------------------------



 





    equipment trust, conditional sale, trust receipt, lien, charge, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever, whether created by law,
contract, or otherwise.       Environmental Laws. The words “Environmental Laws”
mean any and all state, federal and local statutes, regulations and ordinances
relating to the protection of human health or the environment, including without
limitation the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended, 42 U.S.C. Section 9601, et seq. (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99-499
(“SARA”), the Hazardous Materials Transportation Act, 49 U.S.C. Section 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et
seq., or other applicable state or federal laws, rules, or regulations adopted
pursuant thereto.       ERISA. The word “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended from time to time, and including all
regulations and published interpretations of the act.       Event of Default.
The words “Event of Default” mean individually, collectively, and
interchangeably any of the events of default set forth in this Agreement in the
default section of this Agreement.       GAAP. The word “GAAP” means generally
accepted accounting principles.       Grantor. The word “Grantor” means each and
all of the persons or entities granting a Security Interest in any Collateral
for the Loan, including without limitation all Borrowers granting such a
Security Interest.       Guarantor. The word “Guarantor” means Champion
Industries, Inc., and any guarantor, surety, or accommodation party of any or
all of the Loan, and, in each case, Borrower’s successors, assigns, heirs,
personal representatives, executors and administrators of any guarantor, surety,
or accommodation party.       Hazardous Substances. The words “Hazardous
Substances” mean materials that, because of their quantity, concentration or
physical, chemical or infectious characteristics, may cause or pose a present or
potential hazard to human health or the environment when improperly used,
treated, stored, disposed of, generated, manufactured, transported or otherwise
handled. The words “Hazardous Substances” are used in their very broadest sense
and include without limitation any and all hazardous or toxic substances,
materials or waste as defined by or listed under the Environmental Laws. The
term “Hazardous Substances” also includes, without limitation, petroleum and
petroleum by-products or any fraction thereof and asbestos.       Indebtedness.
The word “Indebtedness” means the indebtedness evidenced by the Note or Related
Documents, in principal, interest, costs, expenses and attorneys’ fees and all
other fees and charges together with all other indebtedness and costs and
expenses for which Borrower is responsible under this Agreement or under any of
the Related Documents, as such definition is expanded as previously set forth in
this Agreement.

 



--------------------------------------------------------------------------------



 





    Lender. The word “Lender” means Hibernia National Bank, its successors and
assigns, and any subsequent holder or holders of Borrower’s Loan and Note, or
any interest therein.       Loan. The word “Loan” means any and all loans and
financial accommodations from Lender to Borrower whether now or hereafter
existing, and however evidenced, including without limitation those loans and
financial accommodations described herein or described on any exhibit or
schedule attached to this Agreement from time to time, and further including any
and all subsequent amendments, additions, substitutions, renewals and
refinancings of any of Borrower’s Loans.       Note. The word “Note” means the
Note executed by Bourque Printing, Inc. in the principal amount of $1,440,000.00
dated March 19, 2003, together with all renewals, extensions, modifications,
refinancings, consolidations and substitutions of and for the note or credit
agreement.       Permitted Liens. The words “Permitted Liens” mean (a) liens and
security interests securing Indebtedness owed by Borrower to Lender; (b) liens
for taxes, assessments, or similar charges either not yet due or being contested
in good faith; (c) liens of materialmen, mechanics, warehousemen, or carriers,
or other like liens arising in the ordinary course of business and securing
obligations which are not yet delinquent; (d) purchase money liens or purchase
money security interests upon or in any property acquired or held by Borrower in
the ordinary course of business to secure indebtedness outstanding on the date
of this Agreement or permitted to be incurred under the paragraph of this
Agreement titled “Indebtedness and Liens”; (e) liens and security interests
which, as of the date of this Agreement, have been disclosed to and approved by
the Lender in writing; and (f) those liens and security interests which in the
aggregate constitute an immaterial and insignificant monetary amount with
respect to the net value of Borrower’s assets.       Related Documents. The
words “Related Documents” mean all promissory notes, credit agreements, loan
agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Loan.       Security Agreement. The words
“Security Agreement” mean and include individually, collectively,
interchangeably and without limitation any agreements, promises, covenants,
arrangements, understandings or other agreements, whether created by law,
contract, or otherwise, evidencing, governing, representing, or creating a
Security Interest.       Security Interest. The words “Security Interest” mean,
individually, collectively, and interchangeably, without limitation, any and all
types of collateral security, present and future, whether in the form of a lien,
charge, encumbrance, mortgage, deed of trust, security deed, assignment, pledge,
crop pledge, chattel mortgage, collateral chattel mortgage, chattel trust,
factor’s lien, equipment trust, conditional sale, trust receipt, lien or title
retention contract, lease or consignment intended as a security device, or any
other security or lien interest whatsoever whether created by law, contract, or
otherwise.

 



--------------------------------------------------------------------------------



 



BORROWER ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS BUSINESS LOAN
AGREEMENT AND BORROWER AGREES TO ITS TERMS. THIS BUSINESS LOAN AGREEMENT IS
DATED MARCH 19, 2003.

      BORROWER:           BOURQUE PRINTING, INC.       By:        

--------------------------------------------------------------------------------

      Its:        

--------------------------------------------------------------------------------

      GUARANTOR:           CHAMPION INDUSTRIES, INC.       By:        

--------------------------------------------------------------------------------

      Its:        

--------------------------------------------------------------------------------

      LENDER:           HIBERNIA NATIONAL BANK       By:        

--------------------------------------------------------------------------------

    Authorized Signer

 



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

      Borrower:   Bourque Printing, Inc. (TIN: 72-0714729)
13112 S. Choctaw Drive
Baton Rouge, LA 70815 Lender:   Hibernia National Bank
Attn: Loan Administration Dept.
313 Carondelet Street
New Orleans, LA 70130

          Principal Amount $1,440,000.00   Initial Rate: 4.250%   Date of Note:
March 19, 2003

PROMISE TO PAY. Bourque Printing, Inc. (“Borrower”) promises to pay to the order
oF Hibernia National Bank (“Lender”), in lawful money of the United States of
America the sum of One Million Four Hundred Forty Thousand & 00/100 Dollars(U.S.
S1,440,000.00), together with simple interest assessed on a variable rate basis
at the rate per annum equal to the Index provided herein, as the Index under
this Note may he adjusted from time to time, one or more times, with Interest
being assessed on the unpaid principal balance of this Note as outstanding from
time to time, commencing on March 19, 2003 and continuing until this Note is
paid in full.

PAYMENT. Subject to any payment changes resulting from changes in the Index,
Borrower will pay this loan on demand. Payment in full is due immediately upon
Lender’s demand. If no demand is made, Borrower will pay this loan in 83 regular
payments of S10,876.57 each and one irregular last payment estimated at
$892,791.97. Borrower’s first payment is due April 19, 2003, and all subsequent
payments are due on the same day of each month after that. Borrower’s final
payment due on February 2010, may be greater if Borrower does not make payments
as scheduled. Unless otherwise agreed or required by applicable law, payments
will be applied first to accrued unpaid Interest, then to principal, and any
remaining amount to any unpaid collection costs and late charges. The annual
interest rate for this Note is computed on a 365/360 basis; that is, by applying
the ratio of the annual interest rate over a year of 360 days, multiplied by the
outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Note is subject to change from
time to time based on changes in an independent index which is THE WALL STREET
JOURNAL PRIME RATE (the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notice to Borrower.
Lender will tell Borrower the current Index rate upon Borrower’s request. The
interest rate change will not occur more often than each DAY. Borrower
understands that Lender may make loans based on other rates as weil. The Index
currently is 4.250% per annum. The interest rate to be applied to the unpaid

 



--------------------------------------------------------------------------------



 



principal balance of this Note will be at a rate equal to the Index, resulting
in an initial rate of 4.250% per annum. Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law.
Whenever increases occur in the interest rate, Lender, at its option, may do one
or more of the following: (A) increase Borrower’s payments to ensure Borrower’s
loan will pay off by its original final maturity date, (B) increase Borrower’s
payments to cover accruing interest, (C) increase the number of Borrower’s
payments, and (D) continue Borrower’s payments at the same amount and increase
Borrower’s final payment.

PREPAYMENT. Borrower may prepay this Note in full at any time by paying the then
unpaid principal balance of this Note, plus accrued simple interest and any
unpaid late charges through date of prepayment. If Borrower prepays this Note in
full, or if Lender accelerates payment, Borrower understands that, unless
otherwise required by law, any prepaid fees or charges will not be subject to
rebate and will be earned by Lender at the time this Note is signed. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the payment schedule.
Rather, early payments will reduce the principal balance due and may result in
Borrower’s making fewer payments. Borrower agrees not to send Lender payments
marked “paid in full”, “without recourse”, or similar language. If Borrower
sends such a payment, Lender may accept it without losing any of Lender’s rights
under this Note, and Borrower will remain obligated to pay any further amount
owed to Lender. All written communications concerning computed amounts,
including any check or other payment instrument that indicates that the payment
constitutes “payment in full” of the amount owed or that is tendered with other
conditions or limitations or as full satisfaction of a disputed amount must be
mailed or delivered to: Hibernia National Bank, P.O. Box 61540 New Orleans, LA
70161.

LATE CHARGE. If Borrower fails to pay any payment under this Note in full within
10 days of when due, Borrower agrees to pav Lender a late payment fee in an
amount equal to 10.000% of the delinquent interest due or $29.00, whichever is
greater. Late charges will not be assessed following declaration of default and
acceleration of the maturity of this Note.

INTEREST AFTER DEFAULT. If Lender declares this Note to be in default, Lender
has the right prospectively to adjust and fix the simple interest rate under
this Note until this Note is paid in full, as follows: (A) If the original
principal amount of this Note is $250,000 or less, the fixed default interest
rate shall be equal to eighteen (18%) percent per annum, or three (3%) per cent
per annum in excess of the interest rate under this Note, whichever is greater.
(B) If the original principal amount of this Note is more than $250,000, the
fixed default-interest rate shall be equal to twenty-one (21%) percent per
annum, or three (3%) per cent per annum in excess of the interest rate under
this Note at the time of default, whichever is greater.

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:



    Default Under Loan Agreement. If an event of default occurs or exists under
the terms of Borrower’s Loan Agreement in favor of Lender.       Payment
Default. Borrower fails to make any payment when due under this Note.

 



--------------------------------------------------------------------------------



 





    Default Under Security Agreements. Should Borrower or any guarantor violate,
w fail to comply fully with any of the terms and conditions of, or default under
any security right, instrument, document, or agreement directly or indirectly
securing repayment of this Note.       Other Defaults in Favor of Lender. Should
Borrower or any guarantor of this Note default under any other loan, extension
of credit, security right, instrument, document, or agreement, or obligation in
favor of Lender.       Default in Favor of Third Parties. Should Borrower or any
guarantor default under any loan, extension of credit, security agreement,
purchase or sales agreement, or any other agreement, in favor of any other
creditor or person that may affect any property or other collateral directly or
indirectly securing repayment of this Note.       Insolvency. Should the
suspension, failure or insolvency, however evidenced, of Borrower or any
Guarantor of this Note occur or exist.       Death or Interdiction. Should any
guarantor of this Note die or be interdicted.       Readjustment of
Indebtedness. Should proceedings for readjustment of indebtedness,
reorganization, bankruptcy, composition or extension under any insolvency law be
brought by or against Borrower or any guarantor.       Assignment for Benefit of
Creditors. Should Borrower or any guarantor file proceedings for a respite or
make a general assignment for the benefit of creditors.       Receivership.
Should a receiver of all or any part of Borrower’s property, or the property of
any guarantor, be applied for or appointed.       Dissolution Proceedings.
Proceedings for the dissolution or appointment of a liquidator of Borrower or
any guarantor are commenced.       False Statements. Any warranty,
representation or statement made or furnished to Lender by Borrower or on
Borrower’s behalf related documents is false or misleading in any material
respect, either now or at the time made or furnished or becomes false or
misleading at any time thereafter.       Material Adverse Change. Should any
material adverse change occur in the financial condition of Borrower or any
guarantor of this Note or should any material discrepancy exist between the
financial statements submitted by Borrower or any guarantor and the actual
financial condition of Borrower or such guarantor.       Insecurity. Lender in
good faith believes itself insecure with regard to repayment of this Note.

LENDER’S RIGHTS UPON DEFAULT. Should any one or more default events occur or
exist under this Note as provided above, Lender shall have the right, at Lenders
sole option, to declare formally this Note to be in default and to accelerate
the maturity and insist upon immediate payment in full of the unpaid principal
balance then outstanding under this Note, plus accrued interest, together with
reasonable attorneys’ fees, costs, expenses and other fees and charges as
provided herein. Lender shall have the further right, again at Lenders sole

 



--------------------------------------------------------------------------------



 



option, to declare formal default and to accelerate the maturity and to insist
upon immediate payment in full of each and every other loan, extension of
credit, debt, liability and/or obligation of every nature and kind that Borrower
may then owe to Lender, whether direct or indirect or by way of assignment, and
whether absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, determined or undetermined, secured or unsecured, whether Borrower
is obligated alone or with others on a “solidary” or “joint and several” basis,
as a principal obligor or otherwise, all without further notice or demand,
unless Lender shall otherwise elect.

ATTORNEYS’ FEES; EXPENSES. If Lender refers this Note to an attorney for
collection, or files suit against Borrower to collect this Note, or if Borrower
files for bankruptcy or other relief from creditors, Borrower agrees to pay
Lender’s reasonable attorneys’ fees.

WAIVE JURY. BORROWER AND LENDER HEREBY WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY
ACTION, PROCEEDING, OR COUNTERCLAIM BROUGT BY EITHER BORROWER OR LENDER AGAINST
THE OTHER.

GOVERNING LAW. This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Louisiana. This Note
has been accepted by Lender in the State of Louisiana.

NSF CHECK CHARGE. In the event that Borrower makes any payment under this Note
by check and Borrower’s check is returned to Lender unpaid due to nonsufficient
funds in Borrower’s deposit account, Borrower agrees to pay Lender an additional
NSF check charge in an amount of $29.00.

DEPOSIT ACCOUNTS. As collateral security for repayment of this Note and all
renewals and extensions, as well as to secure any and all other loans, notes,
indebtedness and obligations that Borrower may now and in the future owe to
Lender or incur in Lender’s favor, whether direct or indirect, absolute or
contingent, due or to become due, of any nature and kind whatsoever (with the
exception of any indebtedness under a consumer credit card account), and to the
extent permitted by law, Borrower is granting Lender a continuing security
interest in any and all funds that Borrower may now and in the future have on
deposit with Lender or in certificates of deposit or other deposit accounts as
to which Borrower is an account holder (with the exception of IRA, pension, and
other tax-deferred deposits). Borrower further agrees that, to the extent
permitted by law, Lender may at any time apply any funds that Borrower may have
on deposit with Lender or in certificates of deposit or other deposit accounts
as to which Borrower is an account holder against the unpaid balance of this
Note and any and all other present and future indebtedness and obligations that
Borrower may then owe to Lender, in principal, interest, fees, costs, expenses,
and reasonable attorneys’ fees.

FINANCIAL STATEMENTS. Borrower agrees to provide Lender with such financial
statements and other related information at such frequencies and in such detail
as Lender may reasonably request.

WAIVERS. Borrower and each guarantor of this Note hereby waive demand,
presentment for payment, protest, notice of protest and notice of nonpayment,
and all pleas of division and discussion, and severally agree that their
obligations and liabilities to Lender hereunder shall be on a “solidary” or
“joint and several” basis. Borrower and each guarantor further severally agree
that discharge or release of any party who is or may be liable to Lender for the
indebtedness represented hereby, or the release of any collateral directly or

 



--------------------------------------------------------------------------------



 



indirectly securing repayment hereof, shall not have the effect of releasing any
other party or parties, who shall remain liable to Lender, or of releasing any
other collateral that is not expressly released by Lender. Borrower and each
guarantor additionally agree that Lender’s acceptance of payment other than in
accordance with the terms of this Note, or Lender’s subsequent agreement to
extend or modify such repayment terms, or Lender’s failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the
effect of releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
indirectly secures repayment hereof. In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender’s rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore not be construed as a waiver of any other rights and remedies; it
being Borrower’s intent and agreement that Lender’s rights and remedies shall be
cumulative in nature. Borrower and each guarantor further agree that, should any
default event occur or exist under this Note, any waiver or forbearance on the
part of Lender to pursue the rights and remedies available to Lender, shall be
binding upon Lender only to the extent that Lender’s specifically agrees to any
such waiver or forbearance in writing. A waiver or forbearance on the part of
Lender as to one default event shall not be construed as a waiver or forbearance
as to any other default. Borrower and each guarantor of this Note further agree
that any late charges provided for under this Note will not be charges for
deferral of time for payment and will not and are not intended to compensate
Lender’s for a grace or cure period, and no such deferral, grace or cure period
has or will be granted to Borrower in return for the imposition of any late
charge. Borrower recognizes that Borrower’s failure to make timely payment of
amounts due under this Note will result in damages to Lender, including but not
limited to Lender’s loss of the use of amounts due, and Borrower agrees that any
late charges imposed by Lender hereunder will represent reasonable compensation
to Lender for such damages. Failure to pay in full any installment or payment
timely when due under this Note, whether or not a late charge is assessed, will
remain and shall constitute an Event of Default hereunder.

SUCCESSORS AND ASSIGNS LIABLE. Borrower’s and each guarantor’s obligations and
agreements under this Note shall be binding upon Borrowers and each guarantor’s
respective successors, heirs, legatees, devisees, administrators, executors and
assigns. The rights and remedies granted to Lender under this Note shall inure
to the benefit of Lender’s successors and assigns, as well as to any subsequent
holder or holders of this Note.

CAPTION HEADINGS. Caption headings in this Note are for convenience purposes
only and are not to be used to interpret or define the provisions of this Note.

SEVERABILITY. If any provision of this Note is held to be invalid, illegal or
unenforceable by any court, that provision shall be deleted from this Note and
the balance of this Note shall be interpreted as if the deleted provision never
existed.

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s successors, heirs, legatees, devisees, administrators, executors
and assigns, and shall inure to the benefit of Lender and its successors and
assigns.

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Please notify us if we report any inaccurate information about your account(s)

 



--------------------------------------------------------------------------------



 



to a consumer reporting agency. Your written notice describing the specific
inaccuracy(ies) should be sent to us at the following address: Hibernia National
Bank, Loan Services, P.O. Box 61007 New Orleans, LA 70161

APPUCABLE LENDING LAW. This business or commercial Note is subject to La. R.S.
9:3509, etseq.

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.

      BORROWER:           BOURQUE PRINTING,INC.          

--------------------------------------------------------------------------------

      Its:        

--------------------------------------------------------------------------------

 